Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
EXECUTION COPY
MASTER SUPPLY AGREEMENT
     This Master Supply Agreement (“Agreement”) is entered into as of this 21st
day of May, 2008, (“Effective Date”) by and between Evergreen Solar, Inc.,
having its principal place of business at 138 Bartlett Street, Marlboro, MA
01752-3016 USA (“Evergreen”), and Ralos Vertriebs GmbH., having its principal
place of business at 64720 Michelstadt Hessen, Germany (“Purchaser” and together
with Evergreen, the “Parties”, each one a “Party”).
      1. DEFINITIONS
          (a) “Affiliate” means any entity controlled by a Party at the relevant
time. For the purposes of this definition, “control” means the beneficial
ownership of more than fifty percent (50%) of the voting rights of the
respective entity. [****]
          (b) “Flash Test Data” means the flash test data specified by Evergreen
in this Agreement or relevant documentation provided by Evergreen, a sample of
which is included in Schedule 4.
          (c) [****]
          (d) “Purchase Order” means a purchase order for the purchase of
Products properly placed under this Agreement.
          (e) “Product” means any Product set forth in Schedule 2 to be supplied
by Evergreen to Purchaser under this Agreement.
          (f) “Quarter” means calendar quarter (i.e., any of (i) January,
February and March, (ii) April, May and June, (iii) July, August and September,
or (iv) October, November and December). Notwithstanding the foregoing, in the
event of a change of Evergreen’s fiscal year end, upon Evergreen’s request, the
Parties shall promptly discuss and mutually agree to corresponding adjustments,
if any, to the definition of “Quarter,” and references to the calendar year, to
the extent necessary or appropriate.
          (g) “Specifications” means the technical specifications for a Product,
as expressly set forth in Schedule 2 for the respective Product, and as may be
changed from time to time as set forth in Section 7 below.
          (h) “Termination Date” means the Termination Date as defined in
Schedule 1 under the heading “Supply Period.”

 



--------------------------------------------------------------------------------



 



          (i) “Territory” means the Territory specified in Schedule 1.
          (j) “User Documentation” means end user documentation for the Products
provided by Evergreen to Purchaser for distribution to end users with the
Products.
      2. SCOPE
     This Agreement is intended by the Parties to serve as the operating
requirements, terms and conditions regarding their respective business
relationship. This Agreement and the terms and conditions set out in this
Agreement shall prevail over the terms and conditions of any Purchase Order,
acknowledgment form, general terms and conditions or other instrument
(collectively, the “Other Instrument”) of either Party even if such Other
Instrument purport to supersede these terms unless such Other Instrument is
agreed by both Parties and expressly references this Section 2. Any other terms
in Other Instruments in connection with orders or acknowledgements are hereby
deemed to be material alterations and notice of objection to and rejection of
them is hereby given.
      3. ANNUAL AND QUARTERLY COMMITMENTS
          (a) Annual Commitments. Evergreen agrees to sell to Purchaser, and
Purchaser agrees to buy Products, in each case, on an annual, firm commitment
basis, the aggregate quantities for the specified years set forth on Schedule 1
(for each applicable year, the “Annual Commitment”). Nothing in Section 3(b)
(Quarterly Commitments) or Section 3(c)(Product Type Allocation) shall require
Evergreen to sell or Purchaser to purchase more than, or allow Purchaser to
purchase or Evergreen to sell less than, the Annual Commitment. All quantities
set out in Annual Commitment refer to Products shipped by Evergreen in
accordance with Section 6(a) through the respective year.
          (b) Quarterly Commitments. No later than [****] of each calendar year,
Purchaser shall provide Evergreen with a binding forecast of the quantities of
total Product and corresponding quantities of each Product type that Purchaser
wishes to purchase in each respective Quarter of such upcoming year (the
“Quarterly Commitments”), which quarterly quantities shall be between twenty
percent (20%) and thirty percent (30%) of the applicable Annual Commitment and
shall, in the aggregate, equal Purchaser’s applicable Annual Commitment.
Notwithstanding Purchaser’s forecast, Evergreen shall only be obligated to
provide for shipment (i) in each Quarter for Products of quantities between a
minimum of twenty percent (20%) and up to a maximum of thirty percent (30%) of
the applicable Annual Commitment or (ii) on an annual calendar year basis, the
applicable Annual Commitment. Evergreen shall notify Purchaser within [****]
business days of receipt of Purchaser’s forecast if Evergreen does not accept
Purchaser’s forecast for the full amount specified by Purchaser for each
applicable Quarter in Purchaser’s forecast. [****]
          (c) Additional Orders. If Purchaser wishes to order any quantities
exceeding the Annual Commitment, the Parties agree to enter into good faith
negotiation on the delivery of such quantities to the degree that Product is
available and pricing can be negotiated.
      4. PURCHASE ORDERS
          (a) In General. Purchaser shall place Purchase Orders for and buy
Products in

2



--------------------------------------------------------------------------------



 



accordance with the terms and conditions of this Agreement. Purchaser shall
place Purchase Orders at least four (4) months in advance of the respective
requested shipment date. If Purchaser does not issue Purchase Orders for a
Quarter which in the aggregate match the respective Quarterly Commitments,
Evergreen may issue Order Confirmations to the customer and ship the respective
forecasted Quarterly Commitments for the respective Quarter, referencing this
contract and the agreed Quarterly and Annual Commitments.
          (b) Placement of Orders and Acceptance. Purchase Orders may be sent by
telefax or other electronic media approved by Evergreen and shall specify
Product type, quantity, destination, and requested shipment date. Evergreen must
accept such Purchase Orders by written notice or e-mail transmission delivered
to Purchaser within [****] business days following Evergreen’s receipt of such
Purchase Order. Unless Evergreen rejects any Purchase Order within [****]
business days by written notice or e-mail transmission following Evergreen’s
receipt of such Purchase Order, the Purchase Order is deemed to be accepted by
Evergreen. Evergreen will specify the reason it rejects any Purchase Order. In
the case of rejections based on a requested shipment date which cannot be
satisfied by Evergreen, the parties will work together to resolve the basis for
Evergreen’s rejection and Evergreen agrees that any unshipped portion of the
applicable Quarterly Commitment covered by a Purchase Order provided to
Evergreen will be shipped no later than the last day of the applicable Quarter
if the only cause for rejection of such Purchase Order was the requested
shipping date.
          (c) Shipment Date and Rescheduling. Purchaser may reschedule for later
shipment any Purchase Order; provided, however, that Purchaser shall not violate
the other requirements of this Agreement including Section 3 (Annual and
Quarterly Commitments) and that it is at least [****] working days before the
estimated ship date. For the avoidance of doubt, Purchaser shall not reschedule
Purchase Orders such that Purchaser would request shipment in the respective
Quarter of less than the Quarterly Commitments or otherwise violate the terms of
this Agreement.
          (d) Placement of Orders by Affiliates. Evergreen shall accept Purchase
Orders meeting the requirements of this Agreement from third parties that are
Affiliates of Purchaser’s, provided that Purchaser has confirmed in writing that
such third parties are Affiliates. Such Purchase Orders shall be deemed to have
been made by Purchaser under this Agreement. Purchaser shall be responsible for
the compliance with the terms and conditions of this Agreement, including
payment, with respect to any such Purchase Order placed by its Affiliates, and
shall indemnify and hold Evergreen harmless for any claims (i) against Evergreen
by such Affiliates, except for claims to the extent they result from Evergreen’s
breach of this Agreement or the respective Purchase Order or Evergreen’s conduct
outside the scope of this Agreement, or (ii) arising from any breach of this
Agreement or the respective Purchase Order by Purchaser’s Affiliate.
Notwithstanding the foregoing, in the event that Purchaser represents that an
entity is an Affiliate of Purchaser from which orders are to be accepted
hereunder and has not revoked the authority to accept orders from such Affiliate
or informed Evergreen that such party is no longer an Affiliate, Evergreen shall
have the right to treat such orders as Purchase Orders by an Affiliate of
Purchaser under this Section 4(d) (Placement of Orders by Affiliates)
notwithstanding such entity’s failure to actually qualify as an Affiliate as
defined herein.

3



--------------------------------------------------------------------------------



 



      5. PROVISION OF DATA
          (a) End User Statistics and Performance Data. Purchaser shall provide
Evergreen with quarterly reports detailing location and channel in which the
Products are sold and installed, but only to the extent such information is
known by Purchaser, easily transmittable to Evergreen without undue expense to
Purchaser and may be provided by Purchaser to Evergreen without breach of any
applicable law. Subject to the foregoing provision, such reports shall be in a
format and include information reasonably requested by Evergreen including
without limitation location information to the postal code level of the
respective sales and installations. In addition, upon Evergreen’s reasonable
request, Purchaser shall provide semi-annual performance monitoring data for all
Purchaser’s installations for which monitoring data is available and easily
transmittable to Evergreen without undue expense to Purchaser and provided that
Purchaser has the right to share such data. Any such data may only be used by
Evergreen for general market research and technical monitoring purposes [****]
All such data shall be considered Confidential Information within the meaning of
Section 12(a).
          (b) Flash Test Data. Evergreen shall provide Purchaser with Flash Test
Data for the Products in each shipment within three (3) days of shipment.
     6. SHIPMENT, TITLE AND RISK OF LOSS
          (a) Shipment. Except as otherwise may be agreed by Evergreen and
Purchaser in writing, Evergreen will make the Products available for shipment
under accepted Purchase Orders [****]. Evergreen shall use commercially
reasonable efforts to make the Products available for shipment in accordance
with the estimated shipment date provided in Evergreen’s acknowledgement.
          (b) Packaging. All Products shall be prepared for shipment in a manner
that follows commercially reasonable practices and is reasonably adequate to
ensure safe arrival.
          (c) Title, Risk of Loss, Security Interest. Title to the Products
passes to Purchaser when goods pass the ships rail and are on board the vessel
at Evergreen’s shipping port, from which point Purchaser is responsible for all
risk of loss or damage, save that covered by the required shipping insurance
paid for by Evergreen.
     7. PRODUCT CHANGES
     Evergreen shall have the right to make any changes to the Products that do
not affect the form, fit or function of the Products without notice. In the
event that proposed changes to the Specifications that will affect the form, fit
or function of the Products, Evergreen will inform Purchaser at least ninety
(90) days in advance prior to implementing such changes. Evergreen shall not
incur any liability thereby or any obligation to provide such changes or
improvements on Products purchased by Purchaser before such changes or
improvements are implemented into the Products. If such changes cause Purchaser
(or its Affiliates) to cancel or modify Purchase Orders because Purchaser’s (or
Affiliates’) end users refuse to accept the Products as modified, then Purchaser
(or its Affiliates) will not incur any liability as a result of such change or
cancellation in

4



--------------------------------------------------------------------------------



 



any Purchase Order and the Quarterly requirements represented by such changes or
cancellations, as the case may be. [****]
     8. PRICES AND PAYMENT
          (a) Product Prices. Prices for the Products shall be as set forth in
Schedule 1. Unless otherwise specified in Schedule 1, invoices for Products will
be issued upon shipment.
          (b) Taxes. Purchaser shall bear all sales taxes, including value added
taxes, and any taxes and other duties in accordance with [****], unless
Purchaser provides Evergreen with a valid certificate of exemption.
          (c) Payment. Terms of payment are net [****] days from the date of
shipment for all shipments in the first Quarter of any year during the term of
this Agreement and [****] from the date of shipment for all shipments in the
other Quarters of any year during the term of this Agreement. All payments are
non-refundable, except as set out in this Agreement and shall be made in Euros
by wire transfer to an account designated by Evergreen to Purchaser. Evergreen
reserves the right to withhold shipment or request advance payment or letter of
credit arrangements in the event Purchaser is delinquent in making payments.
Late payments shall bear interest at the rate of eighteen percent (18%) per year
from the date due, accruing daily, or the highest rate permitted by applicable
law, whichever is less.
     9. TERRITORY
     Purchaser shall distribute the Products purchased from Evergreen hereunder
solely in the Territory. Purchaser shall not market, sell, or distribute the
Products outside of the Territory or to customers or end users outside the
Territory, directly or indirectly, without the prior written approval of
Evergreen.
     10. TERM AND TERMINATION; [****]
          (a) Term. This Agreement shall commence on the Effective Date and
shall terminate on the Termination Date. The term of this Agreement shall be
extended for additional periods of one (1) year if the Parties agree to minimum
quantities and prices applicable to such years and the Parties execute a signed,
written amendment of Schedule 1, which includes the quantities and prices
applicable to such extended term. A copy of any such amended schedule shall be
attached to this Agreement. The Parties shall discuss whether such extensions
are mutually agreeable starting a year prior to the Termination Date.
          (b) Termination for Cause. A Party (“Terminating Party”) may terminate
this Agreement with immediate effect by notice to the other Party (“Breaching
Party”) on or at any time after the occurrence of any Termination Event.
“Termination Events” shall be defined as
               (i) The Breaching Party passing a resolution for its winding up
or dissolution or a court of competent jurisdiction making an order for the
Breaching Party’s dissolution;

5



--------------------------------------------------------------------------------



 



               (ii) The opening of insolvency proceedings against the assets of
the Breaching Party or the refusal of the opening of insolvency proceedings due
to a lack of assets or the appointment of an official receiver by a court or the
taking possession or realisation of all or of a part of the Breaching Party’s
assets by a creditor or by an official receiver appointed by a court or by a
sequestrator, or the implementation of measures of compulsory enforcement,
irrespective of their nature, provided that no such proceeding shall be a
Termination Event if the proceeding has been dismissed before the Breaching
Party received the notice of termination or if the proceeding has been dismissed
or if, within [****] days after the appointment without the consent or
acquiescence of the potentially Breaching Party reaching a settlement with of
any trustee, receiver or liquidator of the potentially Breaching Party or of all
its creditors; or;
               (iii) The Breaching Party reaching a settlement with all its
creditors other than for the purpose of refinancing the Breaching Party in the
ordinary course of business;
               (iv) A material breach by the Breaching Party of its obligations
under this Agreement, unless the Breaching Party cures such breach within sixty
(60) days after receipt of written notice of such material breach by the
Terminating Party. A material breach by Evergreen shall include, without
limitation, except in the case of a force majeure pursuant to Section 17(d), the
following events:
     (A) the failure of Evergreen to supply the quantities set out in Quarterly
Commitments in any [****] Quarters in breach of this Agreement,
     (B) the failure of Evergreen to supply Products with the Specifications (as
defined herein), which failure shall be deemed to occur if [****] or more of the
Products that Evergreen delivers in [****] exhibit a common defect in
manufacture, workmanship, design or construction (other than defects that are
solely cosmetic in nature) which causes the Product to materially fail to meet
the Specifications; or
     (C) the failure of Evergreen to pay any amount in a timely manner as
required under this Agreement.
A material breach by Purchaser shall include, without limitation, except in the
case of a force majeure pursuant to Section 17(e), the following events:
     (A) the failure of Purchaser to purchase the quantities set out in
Quarterly Commitments in any two Quarters in breach of this Agreement; or
     (B) the failure of Purchaser to pay any amount in a timely manner in breach
of this Agreement.
          (c) Effect of Termination. Upon termination of this Agreement by the
Terminating Party, the Terminating Party may, at its option, cancel all
unshipped Purchase Orders without further obligation. Sections 1, 8, 10(c) and
(d), 11 through 16(b) shall survive any termination of this Agreement. In
addition, any right or legal obligation of a Party contained in any addendum or

6



--------------------------------------------------------------------------------



 



amendment to this Agreement, that by its express term or nature would reasonably
extend for a period beyond the term of the Agreement, shall also survive the
termination of the Agreement for such extended period.
          (d) No Liability for Termination. In the event of a permitted
termination of this Agreement, neither Party shall be liable to the other,
because of such termination, for compensation, reimbursement or damages on
account of the loss of prospective profits or anticipated sales or on account of
expenditures, inventory, investments, leases or commitments in connection with
the business or goodwill of the other Party. A termination shall not, however,
relieve either Party of obligations incurred prior to termination of this
Agreement.
          (e) [****]
          (f) [****]
      11. INTELLECTUAL PROPERTY
          (a) Ownership. Either Party shall retain all rights to its
intellectual property rights, in particular to any patents, trademarks,
know-how, copyrights, design rights and utility rights and all modifications and
derivative works thereof (the “Intellectual Property Rights”). Evergreen shall
grant to Purchaser a perpetual, non-exclusive, non-sublicensable and fully
paid-up license to Evergreen’s Intellectual Property Rights to the extent such
license is required for the use, sale and distribution of the Products and the
User Documentation by Purchaser or Purchaser’s Affiliates. Purchaser hereby
agrees to assign, and does hereby assign, to Evergreen ownership of all
intellectual property rights in the Products and User Documentation to the
extent that Purchaser may obtain any rights therein or thereto. Purchaser shall
have no liability for infringement of Evergreen’s intellectual property rights
based on resales of Products made by any of Purchaser’s customers outside the
Territory if Purchaser reasonably believed such customers would not resell the
Product outside the Territory.
          (b) Improvements. Except as otherwise expressly agreed between the
Parties, if Purchaser makes any Improvement (as defined below) to the Products
or User Documentation or intellectual property rights therein, whether or not
patentable, Purchaser shall grant and does hereby grant to Evergreen a
perpetual, royalty-free, worldwide, non-exclusive license to make, have made,
use, sell, offer to sell, sublicense and otherwise exploit such Improvement. As
used herein, “Improvement” means any improvement, enhancement, modification,
invention, trade secret, feedback or suggestion that is primarily based on,
derived from or applicable to all or any part of the Products or User
Documentation.
          (c) User Documentation. Purchaser will not disclose or distribute any
documentation provided by Evergreen except for documentation provided for that
purpose, in particular User Documentation. User Documentation may be provided in
hard copy form or on electronic media from which Purchaser may make additional
copies except as expressly prohibited by Evergreen in writing. Purchaser shall
not modify the User Documentation without the prior written consent of
Evergreen.

7



--------------------------------------------------------------------------------



 



          (d) Trademarks. The Parties may use each other’s trademarks, trade
names, logos or service marks (collectively, “Trademarks”) in connection with
such Party’s promotion and distribution of Products only after obtaining the
prior written consent of the other Party on a case-by-case basis, in its sole
discretion, provided that Purchaser may identify Evergreen as the manufacturer
and/or supplier of the Products, and Evergreen may identify Purchaser as a
distributor of the Products, as the case may be, without the need for consent of
the other Party. Each Party’s use of the other Party’s Trademarks shall fully
comply with all guidelines that may be provided by the other Party concerning
the use of its Trademarks. All use of the Trademarks of one party by the other
shall inure solely to the benefit of the trademark holder, and neither party
shall obtain any rights with respect to any of the Trademarks of the other.
Purchaser and its direct and indirect customers shall retain the Trademarks as
the Trademarks appear on the Products and User Documentation.
          (e) Proprietary Notices. Purchaser shall not remove any copyright,
patent, Trademark or other proprietary notices, markings or legends from the
Product or User Documentation and shall reproduce all such notices, markings and
legends on all copies of the Product and User Documentation permitted under this
Agreement.
          (f) No Implied Licenses. No licenses are granted to Purchaser or
Evergreen under this Agreement except as expressly set forth in this Section 11
(Intellectual Property), either expressly or by implication, estoppel or
otherwise. ALL RIGHTS NOT EXPRESSLY GRANTED HEREIN ARE RESERVED TO EVERGREEN OR
PURCHASER, AS THE CASE MAY BE, OR THEIR RESPECTIVE LICENSORS.
     12. CONFIDENTIALITY
          (a) Confidential Information. “Confidential Information” means
information in any form that may be disclosed by a Party (“Disclosing Party”) to
the other Party (“Receiving Party”) provided that it shall be either (i) marked
as “Confidential” or “Proprietary” if disclosed to the Receiving Party in
tangible form, or (ii) if disclosed orally, is reduced by the Disclosing Party
to a writing conspicuously marked “Confidential” or “Proprietary” and given to
the Receiving Party within thirty (30) days of such oral disclosure provided,
however, that reports and/or information related to or regarding the Disclosing
Party’s business plans, business methodologies, strategies, technology,
specifications, development plans, customers, prospective customers, billing
records, and products or services will be deemed Confidential Information of the
Disclosing Party even if not so marked or identified unless such information is
the subject of any of the exclusions set forth in Section 12(b). Any
confidential or proprietary information embodied in the Products, and the
copyrights in and to the User Documentation are proprietary to Evergreen and,
for that purpose, shall be deemed to be the Confidential Information of
Evergreen, whether or not marked as described above.
          (b) Exclusions. Notwithstanding the provisions of Section 12(a)
(Confidential Information), Confidential Information excludes information that
the Receiving Party can demonstrate in writing: (i) is or becomes part of the
public domain through no fault or breach of the Receiving Party; (ii) is
rightfully known to the Receiving Party prior to receipt from the Disclosing
Party, as shown by Receiving Party’s written records; (iii) is subsequently
rightfully obtained by the

8



--------------------------------------------------------------------------------



 



Receiving Party from a third party that has the legal right to disclose such
information to the Receiving Party or (iv) is independently developed by the
Receiving Party without use of Disclosing Party’s Confidential Information and
without the involvement of Receiving Party’s employees who had access to
Disclosing Party’s Confidential Information. Receiving Party shall be permitted
to disclose Disclosing Party’s Confidential Information if such disclosure is
required by law, provided that the Receiving Party provides the Disclosing Party
with prompt written notice of such requirement prior to such disclosure or, if a
prior disclosure is not possible, without undue delay after disclosure; or is
permitted by the express terms of this Agreement, or by implication in the case
of the User Documentation.
          (c) Use and Disclosure. Each Party agrees that it (i) shall use such
Confidential Information of the Disclosing Party only to the extent reasonably
necessary to perform its obligations or exercise its rights under this Agreement
and (ii) shall not disclose, or permit to be disclosed such Confidential
Information, either directly or indirectly, to any third party except as
permitted under this Agreement or otherwise approved in writing by the
Disclosing Party. Either Party agrees to exercise at least reasonable care in
protecting the Confidential Information of the other Party from unauthorized use
and disclosure but in no event lass care than such Party takes to protect its
own Confidential Information. Notwithstanding the foregoing, Purchaser may
disclose the Product and User Documentation to third parties in connection with
the marketing and sale of the Products pursuant to this Agreement.
          (d) Confidentiality of Agreement. The terms and conditions of this
Agreement shall be treated as Confidential Information and shall not be
disclosed to any third party, except (i) with the other Party’s consent, which
shall not be unreasonably withheld; (ii) as may be required by law or regulation
or in connection with public offerings or securities filings; (iii) in
confidence, to its legal counsel, accountants, investors and financial advisors;
(iv) in confidence, in connection with the enforcement of this Agreement or
rights under this Agreement; and (v) in confidence, as reasonably required in
connection with a financing or merger or acquisition of all or substantially all
of the business or assets of Evergreen or Purchaser.
          (e) Publicity. The contents of any press release or publicity
disclosing any aspect or the existence of the business relationship contemplated
by this Agreement shall be subject to mutual agreement by the Parties. Neither
Party shall issue any such press release or publicity without the prior written
consent of the other Party unless such disclosure is required by law.
Notwithstanding the foregoing, the Parties shall discuss and cooperate to issue
a mutually agreed upon press release promptly after execution of this Agreement.
      13. WARRANTY SERVICES
          (a) Limited Product Warranty. All Products covered by this Agreement
will be warranted to the end user per the conditions of the standard Evergreen
warranty statements provided with the Products, a representative copy of which
is attached hereto as Schedule 3. [****] Evergreen may modify such warranty from
time to time in addition to providing differing warranties for different
products and markets. Except as agreed above, this warranty is to the end user;
provided, however, that Evergreen agrees to process warranty claims made by end
users of the

9



--------------------------------------------------------------------------------



 



Products forwarded to Evergreen from Purchaser in accordance in accordance with
Section 13(b) (Warranty Claims).
          (b) Warranty Claims. Purchaser and its service providers shall
document and notify Evergreen of claims, questions or concerns Purchaser
receives under Evergreen’s warranty with respect to Products sold to Purchaser
hereunder. Purchaser shall obtain information from the end user as reasonably
requested by Evergreen to enable the Parties to determine whether the respective
claim arises under the Evergreen warranty or arises from materials or services
not provided by Evergreen. In the event of a claim by an end user under
Evergreen’s warranty, Evergreen’s satisfaction of the claim with respect to the
end user shall be deemed to also satisfy any related claim with respect to
Purchaser; [****]. Upon Purchaser’s request, Evergreen shall reasonably inform
Purchaser as to Evergreen’s processing of respective warranty claims forwarded
to Evergreen from Purchaser.
          (c) Limitations. Notwithstanding anything to the contrary, the
warranties provided by Evergreen do not apply to any Product which has been
(i) altered by anyone other than Evergreen or personnel who are authorized by
Evergreen or qualified to make repairs or (ii) used in combination with any
other product if such use in combination results in the defect, (iii) damaged by
improper environment, abuse, misuse, attempts to alter or repair without
Evergreen’s authorization, accident or negligence, or (iv) used in violation of
this Agreement, the User Documentation, or Evergreen’s other written
instructions, if any, provided prior to such use. Evergreen agrees to Purchaser
installing and integrating the Products into solar technology solutions in
accordance with the specifications set out in the User Documentation.
          (d) Product Quality Inspection. Evergreen shall perform a quality
inspection to identify obvious defects in Products before making the Products
available for shipment to Purchaser. The program shall be implemented in
Evergreen’s reasonable discretion to address issues such as excessive amounts of
foreign material in the laminate of the Products, excessive amounts of cells
with chips, visible cracks in cells of Products, excessive scratches on the
frame of panels and glass, broken leads, damaged insulation, damaged or broken
junction-box or improperly fastened frames.
      14. PRODUCT QUALITY
     Evergreen warrants that the Products are free from defects upon shipment,
in particular, without limitations, free from excessive amounts of foreign
material in the laminate of the Products, excessive amounts of cells with chips,
visible cracks in cells of Products, excessive scratches on the frame of panels
and glass, broken leads, damaged insulation, damaged or broken junction-box,
improperly fastened frames and comply with the Specifications of the Products
pursuant to Schedule 2. Notwithstanding section 13 (b) above, Purchaser’s sole
remedy for a breach of this Section 14 (Product Quality) shall be for Evergreen
to repair or replace the nonconforming Products. Purchaser must notify Evergreen
of the nonconformity within three (3) business days of Purchaser’s discovery or
notice of the nonconformity. The Parties shall cooperate in good faith to
address recurring issues regarding quality of the Products.

10



--------------------------------------------------------------------------------



 



     THE FOREGOING REMEDIES PROVIDED BY EVERGREEN ARE THE SOLE AND EXCLUSIVE
REMEDIES FOR ANY BREACH OF WARRANTY AND THE EXPRESS WARRANTIES PROVIDED HEREIN
ARE IN LIEU OF ALL OTHER WARRANTIES EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT OF PATENTS,
COPYRIGHTS, TRADEMARKS OR OTHER INTELLECTUAL PROPERTY, OR FITNESS FOR A
PARTICULAR PURPOSE. ANY PROTOTYPES OR PRE-RELEASE PRODUCTS THAT MAY BE FURNISHED
BY SUPPLIER ARE FURNISHED “AS IS” WITH NO WARRANTIES OF ANY KIND.
      15. INDEMNIFICATION
          (a) Infringement Indemnification by Evergreen. Evergreen agrees to
defend at its own expense any action brought against Purchaser to the extent
that it is based on a claim that the sale or use of Evergreen’s Product in the
Territory directly infringes [****], and will pay any costs and damages finally
awarded against Purchaser in any such actions which are attributable to such
claim. Notwithstanding the foregoing, this Section 15(a) (Infringement
Indemnification by Evergreen) shall not apply to, and Evergreen shall have no
liability for, any claim arising out of or relating to (i) the combination of
any Product with any equipment or device not furnished by Evergreen, or (ii) use
of an Improvement or other items provided to or requested by Purchaser, or
(iii) any modification of any Product by anyone other than Evergreen or its
authorized agents, or (iv) Purchaser’s failure to install or have installed
changes, revisions or updates as instructed and paid for by Evergreen,
(v) Evergreen’s compliance with Purchaser’s or an end user’s specifications,
designs or instructions, or (vi) use of any Product in material violation of
this Agreement, the User Documentation, or Evergreen’s reasonable written
instructions, if any, received by Purchaser or end user prior to such use, in
each case (i) through (vi) however only to the extent that the actions described
in (i) through (vi) caused the infringement of the third party Intellectual
Property Rights or trade secret. Should any Product become, or in Evergreen’s
opinion be likely to become, the subject of a claim of infringement, Purchaser
shall permit Evergreen as Evergreen may elect in its sole discretion and at
Evergreen’s expense, to (i) procure for Purchaser the right to continue using
such Product, (ii) replace or modify the Product so that it becomes
non-infringing or (iii) refund to Purchaser the amount paid for any Products
returned to Evergreen. Evergreen’s sole liability and Purchaser’s sole remedy
for infringement claims shall be to obtain indemnity under the provisions of
this Section 15(a) (Infringement Indemnification by Evergreen); provided,
however, in the event that Evergreen is unwilling or unable to procure for
Purchaser the right to continue using such Product, or to replace or modify the
Product so that it becomes non-infringing, the Quarterly Commitments for Product
purchases shall be appropriately adjusted.
          (b) Indemnification by Purchaser. Purchaser agrees to defend at its
own expense any action brought against Evergreen to the extent that it is based
on a claim arising out of or relating to any of the exclusions set forth in
Sections 15(a) (i), (ii), (iii) (but only to the extent that Purchaser carries
out or authorizes such modifications ) (iv), (v) or (vi) or Purchaser’s
marketing, warranties or distribution of the Products, and will pay any costs
and damages finally awarded against Evergreen in any such actions which are
attributable to such claim.

11



--------------------------------------------------------------------------------



 



          (c) Procedure. Each Party’s (“Indemnifying Party‘s”) indemnification
obligation is subject to the conditions that (i) the other Party (“Indemnified
Party”) notifies the Indemnifying Party in writing of any such claim without
undue delay, and (ii) the Indemnified Party provides all information and
assistance reasonably requested by the Indemnifying Party for the defense and
settlement of such claim. As long as the Indemnifying Party is defending a
claim, the Indemnified Party shall provide or cause to be provided to the
Indemnifying Party information reasonably requested by the Indemnifying Party
relating to such claim and the Indemnified Party shall otherwise cooperate with
the Indemnifying Party and its representatives in good faith in order to
effectively contest such claim. Indemnity claims under this section 15 shall not
become time-barred until 3 (three) months after final settlement of the
respective underlying actions or claims.
      16. LIMITATION OF LIABILITY
          (a) EXCEPT WITH RESPECT TO A MATERIAL BREACH OF THE CONFIDENTIALITY
OBLIGATIONS SET FORTH IN SECTION 12 (CONFIDENTIALITY) AND A FAILURE TO DELIVER
AS SET FORTH IN SECTIONS 3 AND 10(e), IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT OF OR
RELATED TO THIS AGREEMENT, WHETHER ARISING FROM CONTRACT, TORT OR NEGLIGENCE,
INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFIT, LOSS OF GOODWILL, OR SUBSTITUTE
PROCUREMENT, OR FOR DAMAGES DUE TO DELAYS IN SHIPMENT, DELIVERY OR USE OF
PRODUCTS PURCHASED HEREUNDER, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES; PROVIDED THAT THE DAMAGES FOR A FAILURE TO DELIVER
AS REQUIRED IN SECTION 3 SHALL BE SUBJECT TO THE LIMITATIONS IN SECTION 10(e).
          (b) EXCEPT FOR PURCHASER’S PAYMENT OBLIGATIONS OR A MATERIAL BREACH OF
THE CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 12 (CONFIDENTIALITY), THE
TOTAL AGGREGATE LIABILITY OF EACH PARTY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (INCLUDING SECTIONS 13 (WARRANTY SERVICES) AND 15 (INDEMNIFICATION))
SHALL NOT EXCEED THE TOTAL PURCHASE PRICE PAID BY PURCHASER TO SUPPLIER FOR THE
PRODUCTS OR SERVICES TO WHICH SUCH CLAIM RELATES; [****]
          (c) THESE LIMITATIONS OF LIABILITY SHALL APPLY NOTWITHSTANDING ANY
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. THIS SECTION DOES NOT
EXCLUDE LIABILITY FOR PERSONAL INJURY OR DEATH OR FOR WILFUL MISCONDUCT TO THE
EXTENT THAT SUCH LIABILITY CANNOT BE EXCLUDED OR LIMITED UNDER APPLICABLE LAW.
      17. GENERAL
          (a) Relationship. The relationship of the Parties is that of
independent contractors. There is no relationship of agency, partnership, joint
venture, employment or franchise between the Parties, and neither Party has the
authority to bind or incur any obligation on the part of the other.

12



--------------------------------------------------------------------------------



 



          (b) Governing Law; Dispute Resolution. This Agreement shall be
governed by and construed under the laws of the Commonwealth of Massachusetts
without reference to conflict of laws principles, and not by the 1980 U.N.
Convention on Contracts for the International Sale of Goods. Except as otherwise
specified in this Agreement or the Schedules hereto, or as may be agreed by the
Parties, any dispute or claim arising out of or in connection with this
Agreement or the performance, breach or termination thereof shall be finally
resolved by binding arbitration in accordance with the then current rules of
arbitration of the American Arbitration Association (the “Rules”) by three
arbitrators selected in accordance with such rules. Such arbitration shall be
held in Boston, Massachusetts, and the proceedings and all pleadings, filings,
written evidence, decisions and other relevant documents shall be in English.
Any written evidence in a language other than English shall be submitted with an
English translation. Any final decision issued in the arbitration shall be
binding and conclusive upon the Parties to this Agreement and may be entered as
a final judgment by any court of competent jurisdiction. Notwithstanding the
foregoing, each Party may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this Section and without
any abridgment of the powers of the arbitrator.
          (c) Export Laws. Any and all obligations of Evergreen to provide
Products, documentation, or other materials shall be subject in all respects to
such United States laws and regulations as shall from time to time govern the
license and delivery of technology and products abroad by persons subject to the
jurisdiction of the United States, including the Export Administration Act of
1979, as amended, any successor legislation, and the Export Administration
Regulations issued by the Department of Commerce, Bureau of Export
Administration. Each Party warrants to the other that it will comply with the
Export Administration Regulations and other United States laws and regulations
governing exports in effect from time to time. In the event Purchaser orders
Products other than Spruce Products only manufactured outside of the United
States as contemplated in Section 6(a) (Shipment), Purchaser is solely
responsible, at its own expense, for obtaining all necessary import and
re-export permits and certificates and for the payment of any and all taxes and
duties imposed upon the movement and delivery of the Products.
          (d) Notices. All notices or communications of any kind made or
required to be given pursuant to this Agreement shall be in writing and
delivered to the other Party at the address first set forth above, unless either
Party gives notice to the other Party of a change of address. Notices for
purposes of the Price Change Adjustments provided for in Schedule 1 shall be
made by facsimile and email as follows and shall be deemed delivered on the date
sent (unless such date is not a business day, in which case the notice shall be
deemed delivered on the first business day thereafter):
     In the case of notices to Evergreen:

     
Attention:
  J. Terry Bailey, Sr. Vice President
 
  Christian M. Ehrbar, General Counsel
Facsimile
  +1 (508) 229-7722
Email:
  tbailey@evergreensolar.com and cehrbar@evergreensolar.com

13



--------------------------------------------------------------------------------



 



     In the case of notices to Purchaser:

     
Attention:
  Matthias Belz, Managing Director
Facsimile:
  +49 6061 9670 10
Email:
  m.belz@ralos.de

          (e) Force Majeure. Neither Party is liable for its failure or delay to
perform its obligations under the Agreement so long as the delay is due to
strikes, wars, failure of suppliers or manufacturers, revolutions, acts of
terrorism, fires, floods, explosions, earthquakes, shortages in labor,
components or materials caused by forces outside of the reasonable control of
Evergreen or its vendors or suppliers, government regulations, or other causes
beyond its reasonable control.
          (f) Assignment. Neither Party may assign this Agreement without the
prior written consent of the other Party, except that each Party may assign this
Agreement to a successor in connection with the transfer of all or substantially
all of the business or assets of such Party, whether by sale, merger, operation
of law or otherwise. Subject to the foregoing sentence, this Agreement will be
binding upon and inure to the benefit of the Parties, their successors and
assigns. Notwithstanding the foregoing, Evergreen may at any time and from time
to time pledge or grant a security interest in all or any portion of its rights,
title and interest under this Agreement as collateral security to secure
obligations of Evergreen; provided that no such pledge or grant of a security
interest shall (a) release Evergreen from any of its obligations hereunder or
(b) substitute any such pledgee or grantee for Evergreen as a party hereto with
any rights or remedies hereunder.
          (g) Language. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall not be binding on the Parties. All communications and
notices to be made or given pursuant to this Agreement shall be in the English
language.
          (h) Miscellaneous. This Agreement contains the entire understanding of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements relating thereto, written or oral, between the Parties. Amendments to
this Agreement must be in writing, signed by the duly authorized officers of the
Parties. If any provision of this Agreement or a provision later on included in
this Agreement be or become null and void as a whole or in part, or should a gap
in this Agreement become evident, this does not affect the validity is held by a
court of competent jurisdiction to be contrary to law the remaining provisions.
No waiver or modification of this Agreement shall be valid unless in writing
signed by each Party. The waiver of a breach of any term hereof shall in no way
be construed as a waiver of any other term or breach hereof. This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument.
[signature page follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Evergreen and Purchaser acknowledge that they have read
this Agreement, including any Schedules, understand them and agree to be bound
by their terms and conditions effective as of the Effective Date.

                      Evergreen Solar, Inc.       Ralos Vertriebs GmbH      
By:
  /s/ Richard M. Feldt       By:   /s/ Mattias Belz    
 
  Name: Richard M. Feldt           Name: Mattias Belz    
 
  Title: Pres. & CEO           Title: Managing Director    
 
  Date: May 21, 2008           Date: 21/05/2008    

ATTACHMENTS:
Schedule 1 — Additional Terms
Schedule 2 — Products
Schedule 3 — Warranty
Schedule 4 — Flash Test Data Sample

15



--------------------------------------------------------------------------------



 



Schedule 1
Additional Terms
Territory:
     The Territory shall encompass [****]
Product Applications:
     Purchaser’s use and distribution of the Products is limited to [****].
Supply Period:
     The supply period shall continue through December 31, 2013 (“Termination
Date”).
[****]
Firm Commitment Quantities:

                          Delivery Period   2008   2009   2010   2011   2012  
2013 Firm Quantity (MWp)   [****]   [****]   [****]   [****]   [****]   [****]

“Wp” means the specified Watts peak output power of the respective Products.
Where used to specify quantity of Products, Wp is the Wp of a unit of the
respective Product times the number of units of such Product.
“MWp” means MegaWp, which is 106 Wp.
Additional Variable Commitment Quantities:
     In addition to the firm commitment quantities set forth above, Evergreen
may make available to Purchaser up to [****].

 



--------------------------------------------------------------------------------



 



Prices:
     Pricing is in Euros €/Wp. Except as otherwise adjusted pursuant to the
Substantial Market Change and the Exchange Rate Adjustment price adjustment
provisions set forth below, the pricing applicable to all Products until the
Termination Date shall be as set forth in the following table. The “Scheduled
Price” means the price for the respective year according to this table:

                          Shipping Period   2008   2009   2010   2011   2012  
2013 Standard Product
Configuration
(Product 1 or B
grade Product)   €[****]   €[****]   €[****]   €[****]   €[****]   €[****]

     [****]
     Pricing for the B grade product (as defined in Schedule 2) will be set at
[****]% below that of A grade Product in the same period.
Price Change Adjustments:

(1)   Substantial Market Changes       [****]   (2)   Price Change
Determinations       [****]   (3)   Exchange Rate Adjustment       [****]

***

 



--------------------------------------------------------------------------------



 



Schedule 2
Products
Product 1 (proposed ES-A Series) PV Panel Description/Specifications:

  •   Configuration: 6 x 19 standard Evergreen cell configurations; planned 190
Wp to 220 Wp class panel.     •   Panel Rated Minimum Power and Tolerance:
Product power tolerance specification for ES-A Series or equivalent Products
will be -0% to +4.99Wp.     •   Safety and quality certifications: Product
electrical characteristics are based on the results of production line test
performed at the MC connectors in accordance with IEC 904-1 at Standard Test
Conditions (1000 W/m2 with IEC904-3 reference solar spectral irradiance
distribution, AM1.5 and 25C). Evidence of certification per IEC 61730, UL or ETL
of the foregoing shall be provided to Purchaser prior to its issuance of the
first Purchase Order.     •   Cables, Frame Grounding, Glass: Cables will be
standard MC or accepted equivalent, and frame grounding holes will be located on
the side of the panel frame. Glass will be non-glare, rolled type.

Grade B Product PV Panel Description/Specifications [****]
     [****]

 



--------------------------------------------------------------------------------



 



Schedule 3
Warranty
(EVERGREEN SOLAR LOGO) [b71172esb7117201.gif]
SPRUCE LINE™ photovoltaic modules
Limited Warranty
Limited Warranty: Materials or Workmanship
Evergreen Solar warrants the modules to be free from defects in materials or
workman-ship under normal application, installation, use, and service
conditions. If the product fails to conform to this warranty, then, for a period
ending sixty (60) months from date of sale to the original consumer purchaser,
Evergreen Solar will, at its option, either repair or replace the product or
refund the purchase price. The repair, replacement, or refund remedy shall be
the sole and exclusive remedy provided under this warranty.
Limited Warranty: Power Output
Evergreen Solar warrants for a period of ten (10) years from the date of sale to
the original consumer purchaser that the power rating at Standard Test
Conditions will remain at 90% or greater of Evergreen Solar’s Minimum Specified
Power Rating. Evergreen Solar further warrants for a period of twenty-five
(25) years from the date of sale to the original consumer purchaser that the
power rating at Standard Test Conditions will remain at 80% or greater of
Evergreen Solar’s Minimum Specified Power Rating.
Evergreen Solar will, at its option, repair or replace the product, refund the
purchase price, or provide the purchaser with additional modules to make up lost
power, provided that such degradation is determined to be due to defects in
materials or workmanship under normal installation, application, and use. The
relevant Minimum Specified Power Rating is defined in Evergreen Solar’s product
data sheet at the time of shipment. Standard Test Conditions are irradiance of
1000W/m2, 25° C cell temperature, and AM 1.5 light spectrum.
Limitations and Conditions
The remedy set forth in these limited warranties shall be the sole and exclusive
remedy provided under the extended term warranty, unless otherwise agreed by
Evergreen Solar in writing. In Germany, these limited warranties are neither a
“guarantee of the quality” of the module pursuant to § 443 BGB (German Civil
Code) nor are they an “acceptance of a guarantee” pursuant to §276 BGB.
The limited warranties set forth herein do not apply to any module which in
Evergreen Solar’s sole judgment has been subjected to misuse, neglect, or
accident; has been damaged through abuse, alteration, improper installation or
application, or negligence in use, storage, transportation, or handling; or has
in anyway been tampered with or repaired by anyone other than Evergreen Solar or
its agent.
The limited warranties do not cover costs associated with module installation,
removal, testing, packaging, transportation, or reinstallation; other costs
associated with obtaining warranty service; or costs, lost revenues, or lost
profits associated with the performance or nonperformance of defective modules.
Any modules repaired or replaced by Evergreen Solar under a warranty claim shall
be covered by the same warranties and original term as the first product
purchased under said claim. The term shall not be prolonged or reset from the
date of sale to the original consumer purchaser. Any replaced parts or products
become the property of Evergreen Solar.
These limited warranties apply only to the first end-user purchaser of the
modules or to any subsequent owners of the original building or site where the
modules were first installed. The limited warranties set forth herein are
expressly in lieu of and exclude all other express or implied warranties,
including but not limited to warranties of merchantability and of fitness for
particular purpose, use, or application and all other obligations or liabilities
on the part of Evergreen Solar, unless such other warranties, obligations, or
liabilities are expressly agreed to in writing signed and approved by Evergreen
Solar.
Evergreen Solar shall have no responsibility or liability whatsoever for damage
or injury to persons or property, or for other loss or injury resulting from any
cause whatsoever arising out of or related to the product, including, without
limitation, any defects in the module, or from use or installation. Under no
circumstances shall Evergreen Solar be liable for incidental, consequential, or
special damages, howsoever caused.
Evergreen Solar’s aggregate liability, if any, in damages or otherwise, shall
not exceed the payment, if any, received by seller for the unit of product or
service furnished or to be furnished, as the case may be, which is the subject
of claim or dispute. Some jurisdictions do not allow limitations on implied
warranties or the exclusion or limitation of damages, so the above limitations
or exclusions may not apply to you.
If a part, provision, or clause of terms and conditions of sale, or the
application thereof to any person or circumstance is held invalid, void, or
unenforceable, such holding shall not affect and leave all other parts,
provisions, clauses, or applications of terms and conditions remaining, and to
this end the terms and conditions shall be treated as severable.
This warranty gives you specific legal rights; and you may also have other
rights that vary from state to state and country to country. Neither party shall
be in any way responsible or liable to the other party, or to any third party,
arising out of nonperformance or delay in performance of the terms and
conditions of sale due to acts of God, war, riot, strikes, unavailability of
suitable and sufficient labor, and any unforeseen event beyond its control,
including, without limitations, any technological or physical event or condition
which is not reasonably known or understood at the time of sale.
Any claim or dispute regarding these warranties shall be governed by and
construed in accordance with the laws of the State of New York (US).
Obtaining Warranty Performance
If you feel you have a claim covered by warranty, you must promptly notify the
dealer who sold you the module of the claim. The dealer will give advice
handling the claim. If further assistance is required, write Evergreen Solar for
instructions.
The customer must submit a written claim, including adequate documentation of
module purchase, serial number, and product failure. Evergreen Solar will
determine in its sole judgment the adequacy of such claim. Evergreen Solar may
require that product subject to a claim be returned to the factory, at the
customer’s expense. If product is determined to be defective and is replaced but
is not returned to Evergreen Solar, then the customer must submit adequate
evidence that such product has been destroyed or recycled.
Note: This document may be provided in multiple languages. If there is a
conflict among versions, the English language version dominates.

          (EVERGREEN SOLAR LOGO) [b71172esb7117203.gif]   Worldwide Headquarters
  Customer Service — Americas and Asia   Evergreen Solar Inc.   Evergreen Solar
Inc.   138 Bartlett Street   138 Bartlett Street   Marlboro, MA 01752 USA  
Marlboro, MA 01752 USA   T: +1 508.357.2221 | F: +1 508.229.0747   T: +1
508.357.2221 | F: +1 508.229.0747 www.evergreensolar.com  
info@evergreensolar.com   sales@evergreensolar.com

      Valid from 1st April 2007 / W_US_010407   © 2007 Evergreen Solar, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 4
Flash Test Data Sample

      (EVERGREEN SOLAR LOGO) [b71172esb7117204.gif]   Panel Test Data Report for
Pallet: xxx-yyyyyy

This is the STC electrical flash test data for the PV panels listed below as
measured by Evergreen Solar at the time of manufacture.
In order to provide you with the most accurate and the best benchmarked data
available, Evergreen Solar’s flash testing uses the latest state of the art
technology from the world’s leaders in flash test equipment.
This test data is provided to customers for informational purposes only.
The electrical specifications that are valid for warranty purposes are defined
in the Installation Guide supplied with this product.
Evergreen Solar provides no guarantees that the listed PV panels will deliver
the exact same results when tested by a third party.

                                      Item #   Serial #   Pallet ID   Product ID
  Date Tested   Isc (A)   Imp (A)   Voc (V)   Vmp (V)   Pmax (W)
1
  4901200702190000214   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 10:53   7.9   7.1
  32.2   25.3   178.3
2
  4901200702190000247   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 11:44   7.9   7.2
  32.2   25.7   184.1
3
  4901200702190000244   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 11:40   7.7   7.1
  32.3   25.8   183.1
4
  4901200702190000195   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:05   7.8   7.1
  32.4   25.9   185.3
5
  4901200702160000375   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:15   7.8   7.2
  32.2   25.6   183.8
6
  4901200702190000252   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:02   8.0   7.2
  32.5   26.0   185.8
7
  4901200702160000376   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:14   7.8   7.1
  32.3   25.8   182.4
8
  4901200702190000255   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:13   7.9   7.1
  32.2   25.5   181.4
9
  4901200702190000258   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:19   7.9   7.1
  32.4   26.0   183.9
10
  4901200702190000250   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:00   7.9   7.1
  32.4   26.0   184.1
11
  4901200702190000194   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:06   7.9   7.2
  32.4   25.8   186.1
12
  4901200702190000260   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:23   7.8   7.1
  32.2   25.5   181.0
13
  4901200702190000261   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:24   8.0   7.2
  32.5   26.0   186.1
14
  4901200702190000262   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:25   8.0   7.1
  32.0   25.5   181.5
15
  4901200702190000254   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:12   7.9   7.1
  32.3   25.3   180.2
16
  4901200702190000264   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:27   7.8   7.1
  32.2   25.3   181.1
17
  4901200702190000249   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 11:47   8.1   7.1
  32.3   25.8   184.0
18
  4901200702190000232   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 11:20   8.0   6.8
  32.3   26.0   178.0
19
  4901200702190000263   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:36   8.0   7.1
  32.5   26.1   185.8
20
  4901200702190000205   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 11:53   8.0   7.2
  32.4   25.4   183.1
21
  4901200702190000236   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 11:24   7.9   7.1
  32.0   25.4   179.5
22
  4901200702190000274   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:51   7.9   7.0
  32.3   26.3   183.9
23
  4901200702190000277   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:55   7.8   7.1
  32.2   25.4   180.6
24
  4901200702190000283   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 13:03   8.0   7.2
  32.4   25.8   184.9
25
  4901200702190000267   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 12:34   7.9   7.1
  32.1   25.8   182.9
26
  4901200702190000286   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 13:07   8.1   7.2
  32.0   25.1   179.6
27
  4901200702190000285   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 13:05   7.7   7.1
  32.0   25.7   182.9
28
  4901200702190000306   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 13:52   8.1   7.1
  32.1   25.5   181.1
29
  4901200702190000305   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 13:46   7.9   7.2
  32.3   25.8   185.3
30
  4901200702190000297   xxx-yyyyyy   ES-180-RL-K   19-Feb-2007 13:39   7.9   7.1
  32.0   25.5   181.3

 